Citation Nr: 1339182	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis.

3.  Entitlement to an initial, compensable rating for a right groin strain, prior to October 17, 2011.

4.  Entitlement to an initial rating in excess of 10 percent for a right groin strain, from October 17, 2011.

5.  Entitlement to an initial compensable rating for a left groin strain, prior to October 17, 2011.

6.  Entitlement to an initial rating in excess of 10 percent for a left groin strain, from October 17, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty from February 1988 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2008 rating decision in which the RO, inter alia, granted service connection for right and left hip arthritis as well as for right and left groin strain.  The RO assigned an initial, 10 percent rating, each, for right and left hip arthritis, as well as assigned a 0 percent (noncompensable) rating, each, for right and left groin strain.

The Board notes that the Veteran's claims for service connection were initially filed as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

As the Veteran disagreed with the initial ratings assigned following the awards of service connection, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In June 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In an October 2012 rating decision, the AMC partially granted the Veteran's claims for a higher ratings for right and left and right groin strain, and awarded a 10 percent rating each beginning on October 17, 2011.  As the Veteran was not granted the full benefit sought, the matters of higher ratings before and after that date remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the documents in such folder reveals additional adjudicatory documents, including an October 2013 Informal Hearing Presentation submitted by the Veteran's representative.  Such folder also contains VA treatment records dated through June  2012; such records were not noted to have been considered in the August 2012 supplemental statement of the case (SSOC).  However, as these matters are being remanded for further development, the RO will have the opportunity to review such documents on remand.

For reasons expressed below, the matters on appeal are being remanded to RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO action on these claims is warranted. 

A November 2009 VA treatment note reflects the Veteran's reports that he had received notification that his Social Security Administration (SSA) benefits claim had been denied.  The basis of this application is not clear from the current record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of potentially relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from Federal facilities.  

As regards to VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico dated through June 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the San Juan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since June 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.   See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

In adjudicating the claims with respect to each disability, the RO should specifically consider whether any, or any further, "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found (pursuant to Fenderson (cited above) are warranted.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims, to include the VA treatment records dated through June 2012 that are located in the Virtual VA claims file.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the RO should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish--to particularly include VA treatment notes dated in April 2011 and September 2011-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to have all pertinent items of evidence written in Spanish, to include VA treatment notes dated in April 2011 and September 2011, translated into English.  The translated documents should be associated with the claims file

2.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request that SSA furnish a copy of any decision pertaining to disability benefits involving the Veteran, as well as copies of all medical records underlying any such that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication, such as VA treatment records dated through June 2012 located in the Virtual VA claims file) and legal authority (to include, with respect to staged rating,  Fenderson (cited above)).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


